              Case 2:19-cr-00067-TLN Document 24 Filed 05/20/20 Page 1 of 2


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4
     davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
 6   MYRNA KAWAKAMI
 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  )
11                                              )       No. 2:19-CR-0067 TLN
                                                )
12         Plaintiff,                           )       STIPULATION AND ORDER
                                                )       CONTINUING THE STATUS
13
     v.                                         )       CONFERENCE TO AUGUST 27, 2020,
                                                )       AT 9:30 A.M.
14                                              )
     MYRNA KAWAKAMI,                            )
15                                              )
                                                )
16         Defendant.                           )
                                                )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
21

22                                       STIPULATION
23         IT IS HEREBY STIPULATED AND AGREED between the defendant, MYRNA
24   KAWAKAMI, by and through her undersigned defense counsel, and the United States
25   of America, by and through its counsel, and MIRA CHERNICK, Assistant U.S. Attorney,
26   that the status conference presently set for May 21, 2020, should be continued to August
27   27, 2020, at 9:30 a.m., and that time under the Speedy Trial Act should be excluded from
28   between those dates.


     STIPULATION AND ORDER                          1
              Case 2:19-cr-00067-TLN Document 24 Filed 05/20/20 Page 2 of 2



 1          The reasons for the continuance are that the defense is still reviewing discovery
 2   already provided. It has become necessary for the defense to retain an expert to extract
 3   electronic discovery provided from the defendant’s electronic devices so that it can be
 4   examined. The defense has asked the government to provide electronic discovery in a
 5   different format and the government is determining whether it can accommodate this
 6   request. Defense counsel needs more time to review the discovery, conduct investigation,
 7   and otherwise prepare for trial. The continuance is also necessary to ensure continuity
 8   of counsel. Accordingly, the time between May 21, 2020 and August 27, 2020, should
 9   be excluded from the Speedy Trial calculation pursuant to Title 18, States Code, Section
10   3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties stipulate that
11   the ends of justice served by granting this continuance outweigh the best interests of the
12   public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
13

14   Dated: May 13, 2020                                     U.S. ATTORNEY
15
                                                      by:    /s/ David D. Fischer for
16                                                           MIRA CHERNICK
                                                             Assistant U.S. Attorney
17
                                                             Attorney for Plaintiff
18
     Dated: May 13, 2020                                     /s/ David D. Fischer
19                                                           DAVID D. FISCHER
20                                                           Attorney for Defendant
                                                             MYRNA KAWAKAMI
21

22                                          ORDER
23

24   IT IS SO FOUND AND ORDERED this 19th day of May, 2020.
25

26

27

28                                                       Troy L. Nunley
                                                         United States District Judge

     STIPULATION AND ORDER                        2
